Citation Nr: 1203690	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  03-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1964 to December 1966, December 1990 to April 1991, and October 1992 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2007, the Veteran appeared before a Veterans Law Judge at a videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case was afforded a videoconference hearing with a Veterans Law Judge who has since retired from the Board.  The Veteran was advised of his right to have a second hearing, should he so desire, with another Veterans Law Judge.  In correspondence dated in January 2012, the Veteran indicated that he did, indeed, wish to have a new videoconference hearing with an active Veterans Law Judge.  

Videoconference hearings are scheduled by the RO, and as the Veteran is entitled to, and has specifically requested, a hearing by a sitting Veterans Law Judge, the case must be remanded so that such a hearing can be afforded.  See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest possible convenience.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


